Citation Nr: 0843056	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder.   
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from November 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision that 
denied service connection for a heart disorder and for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The veteran's current heart disorder was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2004, a rating 
decision in June 2005, and a statement of the case in May 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an August 2006 supplemental statement 
of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and service medical records.  
VA did not provide the veteran with an examination in 
connection with his claim for service connection for a heart 
disorder; however, the Board finds that an examination was 
not necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under 
the law, an examination or opinion is necessary to make a 
decision on the claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).   

The Board does not find that the veteran's post service heart 
disorder may be associated with his active duty.  The service 
medical records show absolutely no report of a complaint or 
finding that could indicate a heart problem.  The veteran had 
entrance and separation examination associated with his 
period of service and he was treated on multiple occasions 
throughout his three years of service.  No report of 
examination or treatment showed any heart problems.  While 
the report of medical history associated with the 1965 
examination prior to entrance into service noted a history of 
rheumatic fever was reported at age two, the examining 
physician specifically found that there was no sequalea.  
Additionally, the examiner performing the 1965 entrance 
examination evaluated the veteran's heart as normal.  The 
veteran's heart was also evaluated as normal on the 1968 
examination prior to separation. 

The first showing in the record of any heart problems after 
service was in 1990, which is more than 20 years after the 
veteran's discharge from service.  Thus, there is a lack of 
evidence of continuity of symptomatology in the treatment 
records.  This is evidence against a finding that the post 
service disability "may be" associated with service.  Thus, 
while the veteran may allege that he has had a heart 
disability that dated back to service, the record contains no 
medical evidence that can support such a finding.  As there 
is absolutely no evidence of a heart injury or symptoms of a 
heart problem in service, any medical opinion as to whether a 
current heart problem is related to service could only be 
pure speculation.  The facts of this case do not meet the 
criteria to warrant a VA examination.  See id.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as 
arteriosclerosis, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has a heart disorder that is 
related to service.  

On the report of medical history associated with the 1965 
examination prior to entrance into service it is noted that 
the veteran had a history of rheumatic fever at age two.  The 
examining physician specifically found that there was no 
sequalea.  Additionally, the examiner performing the 1965 
entrance examination evaluated the veteran's heart as 
clinically normal.  The veteran's service medical records do 
not show complaints, findings, or diagnoses of any heart 
problems.  Evaluations of the veteran during that time make 
no reference to any such problems.  Clinical evaluation on 
the veteran's 1968 examination prior to separation revealed 
that the veteran's heart was found to be clinically normal.  

The first post-service evidence of record of any possible 
heart disorder is in June 1990, decades after the veteran's 
separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

A June 1990 VA hospital discharge summary indicated that the 
veteran was admitted with a history of one day of chest pain, 
sudden onset, that was described as non-radiating pressure in 
the mid sternal area.  It was noted that the veteran denied 
nausea, vomiting, or diaphoresis.  It was also reported that 
the veteran had been receiving treatment for hypertension and 
that he had been followed at a mental hygiene clinic for a 
chronic bipolar disorder.  The diagnoses were chest pain, 
cause unclear, resolved; arterial hypertension; and a bipolar 
disorder.  

An October 1990 private treatment report from Mercy Hospital 
indicated that the veteran was admitted through the emergency 
room because of having an elevated temperature, chest pain, 
and a cough.  It was also reported that the veteran's blood 
pressure was elevated to 190/130.  The report indicated that 
the veteran's past medical history was positive for 
hypertension and possible coronary artery disease as well as 
for manic depression.  The discharge diagnoses were 
pneumonia; accelerated hypertension; chest pain, possible 
angina; possible coronary artery disease; biventricular 
hypertrophy of the heart; and manic depressive psychosis.  

A January 1991 operative report from Penn State College of 
Medicine, University Hospital, indicated that the veteran was 
evaluated for vague chest pain and found to have a secundum 
type atrial septal defect documented by echocardiography and 
cardiac catheterization.  It was noted that the veteran 
underwent a pericardial patch closure of an atrial septal 
defect.  The postoperative diagnosis was secundum type atrial 
septal defect.  

Subsequent post-service private and VA treatment records show 
treatment for disorders including variously diagnosed heart 
disorders.  For example, a January 2004 angioplasty report 
from Bon Secours, Holy Family, Regional Health System, 
related a summary of coronary artery disease, recurrent 
angina, and status post successful angioplasty and stenting 
of the second obtuse marginal artery.  

Additionally, a March 2005 discharge summary from Altoona 
Regional Hospital indicated principal diagnoses of coronary 
artery disease with angina, hypertension, and chronic renal 
insufficiency.  An August 2005 discharge summary from that 
same facility noted diagnoses including the following: chest 
pain consistent with angina, stable presently; possible 
congestive heart failure; bradyarrhythmia, secondary to Coreg 
and Cardizem; chronic renal insufficiency; coronary artery 
disease; non-insulin dependent diabetes mellitus; 
hypertension, very difficult to control; anemia; and status 
post percutaneous transluminal coronary angioplasty (PTCA).  

A November 2005 statement from D. M. Leaman, M.D., reported 
that the veteran underwent a repair of an atrial septal 
defect in January 1991.  Dr. Leaman indicated that the defect 
was present at birth and that it needed to be repaired as a 
lifesaving operation.  

The Board observes that the medical evidence does not 
indicate, or even suggest, that the veteran's current heart 
disorder is related to his period of service.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that the veteran's current heart 
disorder began many years after his period of service, 
without any relationship to any incident of service.  

The Board observes that the veteran has alleged that the 
atrial septal defect, for which he was operated on in January 
1991, was worsened during his period of service.  His 
representative has also asserted that the veteran may have 
had a heart problem from rheumatic fever at age two that was 
made worse by service.  The Board notes, however, that even 
if the veteran did have a septal defect at birth, or a heart 
problem due to rheumatic fever (a condition for which there 
is absolutely no evidence), there is no indication whatsoever 
that either caused any disability or disorder prior to 
service or during service.  Furthermore, no such disability, 
disorder, or diagnosis is shown on the veteran's examination 
prior to separation or on any medical record during a span of 
more than 20 years after separation from service.  Although 
Dr. Leaman indicated that such defect is present at birth, 
and there is general understanding that rheumatic fever at 
times leaves residual valve problems, there is in this case 
absolutely no evidence from any medical source supporting a 
finding that the veteran had a heart disability prior to 
service, or a finding that such was worsened during his 
period of service.  

In short, the medical evidence of record shows only normal 
cardiac findings until 1990, more than two decades after 
separation from service.  While the veteran has been 
diagnosed with multiple cardiovascular problems since 1990, 
no medical professional has ever indicated that any of the 
diagnosed conditions is related to service.  With no record 
of any heart problems in service or shortly thereafter, and 
no medical evidence linking current heart problems first 
found in 1990 with a period of service that ended decades 
earlier, there is simply no basis upon which to grant service 
connection.  

The Board notes that the veteran has alleged in statements 
that his current heart disorder had its onset during his 
period of service.  As a layperson, however, the veteran is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's heart disorder began many years after his period of 
service and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a heart disorder, must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for a heart disorder is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for PTSD.  The Board finds that there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors during his service in the Navy.  His 
service personnel records indicate that he was not awarded 
decorations evidencing combat.  He had two years, nine 
months, and fourteen days of foreign and/or sea service.  The 
service personnel records indicate that the veteran served 
aboard the USS Guam.  The veteran's service medical records 
do not show treatment for any psychiatric problems including 
PTSD.  

Post-service private and VA treatment records show treatment 
for disorders including psychiatric disorders such as a 
bipolar disorder and PTSD.  

The veteran has reported various stressors.  For example, in 
a July 2005 response to a PTSD questionnaire, he indicated 
that a helicopter crashed forty feet away from him when he 
was serving on the USS Guam.  He stated that the incident 
occurred when they were off the coast of the Dominican 
Republic and that the helicopter hit the port side of the 
ship.  In a July 2005 statement, the veteran reported that 
when he was on the flight deck, a Marine helicopter left the 
deck and went down.  He stated that the helicopter was only 
forty feet away and that the main rotors and tail rotors 
broke into pieces and were thrown all around him.  He 
reported that he was frozen in place and was not sure whether 
the helicopter would explode and the pieces of metal hit all 
around his location.  He stated that the crewmen were pulled 
out while the helicopter was sinking.  The veteran also 
referred to other hazards on the flight deck such as a 
helicopter hitting the back gun on the port side and throwing 
pieces everywhere and an episode of a helicopter losing 
cargo, including a jeep, after just clearing the flight deck.  

A March 24, 1967 deck log from the USS Guam indicated that a 
Marine helicopter went in the water on the port side.  The 
deck log indicated that all three crewmen were out of the 
aircraft and that they were recovered from the water.  It was 
noted that the ship's doctor reported that the medical 
condition of all of the men was normal.  The Board notes that 
the veteran's service personnel records indicate that he was 
serving aboard the USS Guam when this incident occurred.  The 
Board observes that there are no further accident reports or 
deck logs of record that would indicate whether there were 
any injuries or whether any damage to the ship occurred.  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
reported stressor(s) through the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or the Naval Historical 
Center.  Therefore, the Board is of the view that an attempt 
to verify the veteran's alleged stressor(s) and to obtain 
relevant deck logs (to include any accident or incident 
reports) from the USS Guam for the period after March 24, 
1967 should be made.  Prior to any attempt to verify 
stressors, the veteran should be contacted and afforded one 
more opportunity to lay out specific details that would aide 
in verification.  

Additionally, the Board notes that an April 2005 VA 
psychiatric examination report noted that the veteran did not 
experience any routine combat stressors or any stressors 
while he was on his tour of duty in the Navy.  The diagnoses 
were bipolar disorder, most recent episode unspecified; PTSD, 
chronic; and alcohol dependence without physiological 
dependence.  The examiner commented that while the veteran 
did meet the diagnostic criteria for PTSD as outlined, he did 
not claim to have a service related stressor causing the 
condition.  It was noted that the veteran did not have any 
combat experience.  

The Board observes that the veteran's July 2005 response to 
the PTSD stressor questionnaire and his July 2005 statement 
were received subsequent to the April 2005 VA psychiatric 
examination report.  Consequently, the VA examiner did not 
have the veteran's current alleged stressors of record at the 
time of the examination.  Additionally, the March 24, 1967 
deck log from the USS Guam (noted above) confirming a 
helicopter in the water (which is the veteran's principal 
alleged stressor) was not of record at that time.  

As the VA examiner did not have the veteran's account of his 
inservice stressor and supporting information to review at 
the time of the April 2005 examination, and the veteran has 
not been provided a PTSD examination that included an 
etiological opinion since the account of the stressor, a new 
examination is in order to determine whether the veteran 
meets the diagnostic criteria of PTSD.  38 C.F.R. 
§ 3.159(c)(4).  
        
Accordingly, these issues are REMANDED for the following:  

1.  Contact the veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
veteran should be informed that the 
details in his response are very 
important to his claim.  

2.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official sources such as the 
Naval Historical Center, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include the 
helicopter crash in March 1967.  The deck 
logs (to include any accident or incident 
reports) for USS Guam for the appropriate 
periods should also be obtained.  If more 
detailed information is needed for this 
research, the veteran should be given and 
opportunity to provide it.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD as a result of his claimed 
stressor(s).  The examination report 
should include a detailed account of 
all pathology found to be present.  The 
report of the examination should include 
a rationale for all opinions expressed.  
All studies or tests deemed necessary 
should be accomplished.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


